                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CHRIS ONOCHIE,                                     CASE NO. C18-1696-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    DANIELLE DANG, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants Danielle Dang, Simratpal Singh, and
18   On Bong Wong’s (“Individual Defendants”) unopposed motion to extend the deadline to respond
19   to Plaintiff’s complaint (Dkt. No. 19). The motion is GRANTED. The deadline for Individual
20   Defendants to respond to Plaintiff’s complaint is June 21, 2019.
21          DATED this 18th day of June 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C18-1696-JCC
     PAGE - 1
